United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60762
                          Summary Calendar



FITSUMBERHAN MEKONEN OGBAZGHI,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78-881-272
                         --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Fitsumberhan Mekonen Ogbazghi (Ogbazghi) was born in Asmara,

Eritrea when Asmara was considered to still be a part of

Ethiopia.   Ogbazghi petitions this court to review the decision

of the Board of Immigration Appeals (BIA) denying his application

for asylum, withholding of removal, protection under the

Convention Against Torture (CAT), and his alternative request for

voluntary departure.   Ogbazghi argues that the Immigration Judge

(IJ) did not consider all of his reasons for leaving Eritrea, but


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60762
                                -2-

rather focused only on his reason to evade military service.

Ogbazghi argues that he established that he suffered past

persecution and has a well-founded fear of future persecution on

account of his political opinion.

     This court will uphold the BIA’s factual finding that an

alien is not eligible for asylum if that finding is supported by

substantial evidence.   Gomez-Mejia v. I.N.S., 56 F.3d 700, 702

(5th Cir. 1995).   This court generally reviews only the BIA’s

decision except to the extent that the BIA adopted the IJ’s

decision.   Mikhael v. I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).

     Contrary to Ogbazghi’s assertion, the record reflects that

the IJ considered all of Ogbazghi’s reasons for leaving Eritrea

and for fearing persecution if he returned.   Furthermore, the

IJ’s decision denying relief is supported by substantial evidence

and the evidence in the record does not compel a contrary

conclusion.   See Mikhael, 115 F.3d at 302.

     Ogbazghi does not specifically challenge the IJ’s finding

that he is not entitled to relief under the CAT and is ineligible

for voluntary departure.   Ogbazghi makes a conclusory assertion

that he is entitled to such relief without stating the showing

required or the evidence which he contends shows his entitlement.

Therefore, any issues relating to the denial of relief under the

CAT and voluntary departure are deemed waived.   See Calderon-

Ontiveros v. I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986).
                          No. 03-60762
                               -3-

     Accordingly, Ogbazghi’s petition for review is DENIED.

Additionally, his motion for stay of removal is DENIED as

unnecessary.